                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF OHIO
                                    WESTERN DIVISION

Gerald Thompson,

       Plaintiff/Appellant,

              v.                                          Case No. 1:15cv553

Lt. Esham, et al.,                                        Judge Michael R. Barrett

       Defendants/Appellees.

                                          ORDER

       This matter is before the Court on the Report and Recommendation (“R&R”) filed

by the Magistrate Judge on November 19, 2018 (Doc. 92).

       Proper notice has been given to the parties under 28 U.S.C. ' 636(b)(1)(C),

including notice that the parties would waive further appeal if they failed to file

objections to the Report and Recommendation in a timely manner. United States v.

Walters, 638 F.2d 947 (6th Cir. 1981). No objections to the Magistrate Judge=s R&R

(Doc. 92) have been filed.

       Accordingly, it is ORDERED that the R&R (Doc. 92) of the Magistrate Judge is

hereby ADOPTED. Plaintiff will have thirty (30) days from the entry of this Order

within which to pay the appellate filing fee.

       IT IS SO ORDERED.


                                                        s/Michael R. Barrett
                                                    Michael R. Barrett, Judge
                                                    United States District Court




                                                1
